Case:16-17141-JGR Doc#:127 Filed:02/15/19                  Entered:02/15/19 09:55:34 Page1 of 3



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF COLORADO


 In re:                                                     Case No. 16-17141-JGR
          DENNIS K OBDUSKEY

                     Debtor(s)


          CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Douglas B. Kiel, Chapter 13 Trustee, submits the following Final Report and Account of
 the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The Trustee declares as
 follows:

          1) The case was filed on 07/19/2016.

          2) The plan was confirmed on NA .

          3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

        4) The Trustee filed action to remedy default by the debtor in performance under the
 plan on NA .

          5) The case was dismissed on 09/28/2018.

          6) Number of months from filing to last payment: 0.

          7) Number of months case was pending: 31.

          8) Total value of assets abandoned by court order: NA .

          9) Total value of assets exempted: $252,957.50.

          10) Amount of unsecured claims discharged without payment: $0.00.

          11) All checks distributed by the Trustee relating to this case have cleared the bank .




 UST Form 101-13-FR-S (09/01/2009)
Case:16-17141-JGR Doc#:127 Filed:02/15/19                 Entered:02/15/19 09:55:34 Page2 of 3




 Receipts:

        Total paid by or on behalf of the debtor            $11,250.00
        Less amount refunded to debtor                       $5,338.75

 NET RECEIPTS:                                                                                  $5,911.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $5,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $911.25
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,911.25

 Attorney fees paid and disclosed by debtor:              $3,000.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim       Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
 APRIA HEALTHCARE             Unsecured          257.00           NA              NA            0.00       0.00
 CAPITAL ONE                  Unsecured      21,028.00            NA              NA            0.00       0.00
 CAPITAL ONE                  Unsecured       7,002.00            NA              NA            0.00       0.00
 COLORADO DEPT OF REVENUE     Priority             0.00         13.00             NA            0.00       0.00
 COLORADO DEPT OF REVENUE     Unsecured            0.00        102.00             NA            0.00       0.00
 IRS - US TREASURY            Unsecured      22,000.00     25,455.30        25,455.32           0.00       0.00
 WELLS FARGO HOME MORTGAGE    Secured       329,400.00    521,767.45       518,197.45           0.00       0.00
 WELLS FARGO HOME MORTGAGE    Secured       194,845.00    194,845.32       191,275.32           0.00       0.00




 UST Form 101-13-FR-S (09/01/2009)
Case:16-17141-JGR Doc#:127 Filed:02/15/19                     Entered:02/15/19 09:55:34 Page3 of 3




  Summary of Disbursements to Creditors:
                                                               Claim            Principal           Interest
                                                             Allowed                Paid               Paid
  Secured Payments:
        Mortgage Ongoing                                 $518,197.45               $0.00              $0.00
        Mortgage Arrearage                               $191,275.32               $0.00              $0.00
        Debt Secured by Vehicle                                $0.00               $0.00              $0.00
        All Other Secured                                      $0.00               $0.00              $0.00
  TOTAL SECURED:                                         $709,472.77               $0.00              $0.00

  Priority Unsecured Payments:
         Domestic Support Arrearage                              $0.00             $0.00              $0.00
         Domestic Support Ongoing                                $0.00             $0.00              $0.00
         All Other Priority                                      $0.00             $0.00              $0.00
  TOTAL PRIORITY:                                                $0.00             $0.00              $0.00

  GENERAL UNSECURED PAYMENTS:                              $25,455.32              $0.00              $0.00


 Disbursements:

          Expenses of Administration                              $5,911.25
          Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                         $5,911.25


         12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
 the estate has been fully administered, the foregoing summary is true and complete, and all
 administrative matters for which the Trustee is responsible have been completed . The Trustee
 requests a final decree be entered that discharges the Trustee and grants such other relief as may
 be just and proper.

 Dated: 02/15/2019                             By:/s/ Douglas B. Kiel
                                                                 Chapter 13 Trustee

 STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
 exemption 5 C.F.R. § 1320.4(a)(2) applies.




 UST Form 101-13-FR-S (09/01/2009)
